Case: 3:19-cv-00645-slc Document #: 30 Filed: 06/22/20 Page 1 of 1
Ta phe unp ded Stades O/S4uds Coup ds

Cor the western Disdned oF 1 SCOGS/ A

 

 

Pla FF, 0 Mgt C2 9F Aphea! .
Gar y BowIhtd4, £4 al; i

Able tclaits.

 

L4e abhuve Aamed Case. Atvabsy abply, #9 +he Gaftld
_Stadas Court OF Anpeyis For the 7th C1rcart Fran,
an _ardby distar $8109 At. Four halath Arend relat

Notice (3 he Web y S (bb that Boh y Ar Mole, Plas» LiF fh

(Cless GE OK Loyal Prtection ank ELGth Antidatadk

— Cgads 4+das OF CgaFinamls4 Claims gid motidh FOr
‘ + . .

Retan$idgratign Qhttvad a ths 264104 ga 442

34d TT Ad

day oF = AIAG.

       

Noted Tube 3rl, Joad

— Bos CabSl, WS S BRIS.

 
